DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/02/2022 has been entered and is currently under consideration.  Claims 1-5 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-11 are canceled.
Allowable Subject Matter
Claims 1-5 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Prest et al. (US 2015/0289605 of record) hereinafter Prest teaches:
A manufacturing method of a resin article having a plurality of filamentous projections that are formed on a contact surface of a resin article body such that the contact surface can adhere to a fibrous article (abstract), comprising:
a thrusting step to thrust acute-angled leading edges of parts into the contact surface of the resin article body (Fig 5(2): array of pins; [0079]); and
a pulling out step to pull out the parts from the contact surface of the resin article body in a condition in which portions of the resin material of the resin article body around the leading edges of the parts are melted into melted resin portions (Fig 5(3); [0079]),
wherein in the pulling out step, the melted resin portions stuck to the leading edges of the parts are drawn from the melted resin portions of the resin article body and extended into filaments, so as to be formed into the projections (Fig 5(3); [0079]).
Prest does not teach the parts are plate-shaped metal parts and a heating step to heat the plate-shaped metal parts to a temperature greater than a melting temperature of a resin material of the resin article body before or during the thrusting step, a pulling out step to pull out the plate-shaped metal parts from the contact surface of the resin article body in a condition in which portions of the resin material of the resin article body around the leading edges of the plate-shaped metal parts are melted into melted resin portions while remaining portions of the resin material of the resin article body are not melted.
Prest teaches that the resin material BMG is either in a molten or softened state ([0079]).  Therefore in the case of molten BMG, there are no remaining unmelted portions, and in the case of softened BMG, there are no melted portions.
The remaining art of record fails to teach the above limitations.  Therefore claim 1 is allowed.
Claims 2-5 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


                                                                                                                                                                                         
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743